DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 04/18//2022.  Claims 1, 4 and 5 have been amended and no claims added.  Claims 1-7, 9-18, 20 and 21 are currently pending in the instant Application. 

Response to Arguments
Applicant’s arguments, see the Remarks, filed 04/18/2022, with respect to the outstanding rejections under 35 USC 103 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 103 been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or teach a device for delivery of purified air having the combined features of claim 5 including an air purification system, support system, manifold air supply system, pane, first and second air supply system wherein a plurality of apertures of the second air supply system are part of the protection pane and positioned at an edge of the protection pane so that the airflow within the system seals against contaminated air in absence of sealing skirts or sealing of the edges of the pane against the user’s body.  As detailed in the Action of 03/15/2022 the prior art of Curran discloses an air purification system, support system, manifold air supply system, pane, first and second air supply system wherein a plurality of apertures of the second air supply system are positioned at an edge of the protection pane so that the airflow within the system seals against contaminated air in absence of sealing skirts or sealing of the edges of the pane against the user’s body, however the apertures of the second air supply system thereof are not part of the protection pane but rather maintained on separate, coextensive structures.  Apertures of an air supply system that are part of a pane and positioned at an edge thereof are taught by Lukas, US 2005/0011516, at 34 and 35 in Figure 3, as per Paragraph 27 thereof, however the apertures of Figure 3 are not provided as part of a second air supply system relative to a first air supply system and do not result in sealing in the absence of skirts or sealing against the user’s body (a contacting seal being recited in paragraph 24).  It would not have been obvious to one of ordinary skill in the art to modify Curran to result in the instant claimed invention as a teaching to do so is absent in the art.  Particularly it would not have been obvious to apply the apertures of Lukas as those of the second air supply system in Curran as the modification would prevent flow direction adjustment as called for by Curran thus resulting in diminished fitness for use as intended, and further in that it is unclear whether Curran would achieve environmental isolation intended in absence of sealing skirts sealing against a body if so-modified. 
Instant claim 1 is similarly drawn to a device for delivery of purified air having the combined features of claim 5 including an air purification system, support system, manifold air supply system, pane, first and second air supply system wherein a plurality of apertures of the second air supply system are part of the protection pane and positioned at an edge of the protection pane so that the airflow within the system seals against contaminated air in absence of sealing skirts or sealing of the edges of the pane against the user’s body and further requiring a housing thus is effectively narrower in scope than claim 5 and similarly allowable over the prior art.  
Instant claim 4 is drawn to a method for providing air and protection form environmental hazards comprising steps of pulling air, supporting a manifold and directing flow via air purification system, support system, manifold air supply system, pane, first and second air supply system wherein a plurality of apertures of the second air supply system are part of the protection pane and positioned at an edge of the protection pane so that the airflow within the system seals against contaminated air in absence of sealing skirts or sealing of the edges of the pane against the user’s body thus requires use of a device having the features of claim 5 as detailed above and is similarly allowable.  
Claims 1-3, 6, 7, 9-18, 20 and 21depend from claims 1, 4 and 5 thus are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785